 Case 1:18-cr-00134-KAM Document 66 Filed 09/09/19 Page 1 of 1 PageID #: 318


                                  ANTHONY L. RICCO
                                    ATTORNEY AT LAW

                                  20 VESEY STREET C SUI   TE 400
                                  NEW YORK, NEW YORK      10007
                                              )))
                                      TEL (212) 791-39    19
                                      FAX (212) 964-29    26
                                      tonyricco@aol.com



September 9, 2019

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)

Dear Judge Matsumoto:

       The purpose of this letter is to inform the court that the defendant, Donville Inniss,
hereby withdraws his request for trial on the forfeiture allegations contained in the
superseding indictment.

         When the government filed its forfeiture letter, dated February 13, 2019, the forfeiture
matter of Timbs v. Indiana, 586 U.S. ___ (2019), was pending before the United States
Supreme Court. At the time, it was defense counsel’s intention to wait for the Supreme
Court to issue its decision, to determine what, if any impact such decision may have upon
Donville Inniss’ rights in regard to the forfeiture allegations. However, since the Supreme
Court’s decision in Timbs did not impact Donville Inniss, the defense does not object to the
government’s position in this matter, and defense counsel withdraws Donville Inniss’ request
for trial on the forfeiture allegations.

                                            Respectfully,



                                            Anthony L. Ricco


cc: A.U.S.A. Sylvia Shweder (By E.C.F.)

cc: Gerald M. Moody, Jr. (By E.C.F.)
    Trial Attorney
    U.S. Department of Justice
